Case: 13-40071       Document: 00512419481         Page: 1     Date Filed: 10/25/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 25, 2013
                                     No. 13-40071
                                   c/w No. 13-40085                        Lyle W. Cayce
                                  Conference Calendar                           Clerk



UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

GENARO LOPEZ-GARCIA,

                                                  Defendant-Appellant



                   Appeals from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:12-CR-1487-1
                             USDC No. 7:13-CR-113-1


Before JOLLY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Genaro Lopez-Garcia
in these consolidated appeals has moved for leave to withdraw and has filed a
brief in accordance with Anders v. California, 386 U.S. 738 (1967), and United
States v. Flores, 632 F.3d 229 (5th Cir. 2011). Lopez-Garcia has not filed a
response. We have reviewed counsel’s brief and the relevant portions of the

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-40071    Document: 00512419481     Page: 2   Date Filed: 10/25/2013

                                 No. 13-40071
                               c/w No. 13-40085

record reflected therein. We concur with counsel’s assessment that the appeals
present no nonfrivolous issue for appellate review. Accordingly, counsel’s motion
for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEALS ARE DISMISSED. See 5TH CIR.
R. 42.2.




                                       2